                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOEL THOMAS TOLER,                                Case No. 19-cv-05810-HSG
                                   8                    Plaintiff,                         ORDER TO SHOW CAUSE WHY
                                                                                           MOTION SHOULD NOT BE
                                   9             v.                                        GRANTED
                                  10     PAUL GOSPODARCZYK, et al.,                        Re: Dkt. No. 4
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 25, 2019, Defendants filed a motion to dismiss. Dkt. No. 4. To date, Plaintiff
                                  14   has not filed his opposition, which was due by November 8, 2019.
                                  15          In general, an opposition must be filed and served “not more than 14 days after the motion
                                  16   was filed.” L.R. 7-3(a). The Court may interpret a failure to oppose a motion as a concession that
                                  17   the motion should be granted. See GN Resound A/S v. Callpod, Inc., No. C 11-04673 SBA, 2013
                                  18   WL 1190651, at *5 (N.D. Cal. Mar. 21, 2013) (construing plaintiff’s failure to oppose defendant’s
                                  19   argument as a concession of said argument); see also Marziano v. Cty of Marin, No. C-10-2740
                                  20   EMC, 2010 WL 38955258, at *4 (N.D. Cal. Oct. 4, 2010) (interpreting plaintiff’s failure to oppose
                                  21   defendant’s motion to dismiss as a concession that the claim at issue should be dismissed).
                                  22          Because Plaintiff failed to oppose Defendants’ motion within the mandated period of 14
                                  23   days, the Court may, in its discretion, grant Defendants’ motion. See Marziano, 2010 WL
                                  24   38955258, at *4. The Court thus ORDERS Plaintiff to show cause by November 21, 2019 why
                                  25   Defendants’ motion should not be granted in light of Plaintiff’s failure to oppose the motion.
                                  26          IT IS SO ORDERED.
                                  27   Dated: 11/14/2019                              _____________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
